EXHIBIT 10.28

MERCK & CO. INC. U.S. SEPARATION BENEFITS PLAN

Effective as of January 1, 2012



--------------------------------------------------------------------------------

MERCK & CO., INC., U.S. SEPARATION BENEFITS PLAN

SECTION 1

PREAMBLE

Merck Sharp & Dohme Corp. established the MSD Separation Benefits Plan (the “MSD
Plan”), as amended from time to time, to provide benefits to eligible non-union
employees whose employment with Merck Sharp & Dohme Corp. or a participating
wholly owned subsidiary (collectively, “MSD”) was terminated under certain
circumstances at the initiative of MSD.

Schering-Plough Corporation established the Schering-Plough Separation Benefits
Plan (the “Schering Plan”), as amended from time to time, for the purpose of
providing severance benefits to eligible union and non-union employees whose
employment with Schering Corporation and certain of its U.S. affiliated
companies was terminated under certain circumstances.

Effective January 1, 2012, the Schering Plan merged into the MSD Plan with the
MSD Plan being renamed the Merck & Co., Inc. U.S. Separation Benefits Plan (the
“Plan”). The Plan is now being amended and restated in its entirety as set forth
herein. The purpose of the Plan is to provide benefits to eligible employees
whose employment with an Employer is terminated at the initiative of the
Employer for reasons described below. This Plan is part of the MSD Separation
Allowance Plan (Plan No. 514).

SECTION 2

DEFINITIONS

For the purposes of this Plan, the following terms shall have the following
meanings:

2.1 “Annual Base Salary” means

(a) With respect to a Participant who is exempt, his or her annualized base
salary in effect as of his or her Separation Date, according to the Employer’s
payroll records, without reduction for any contributions to Employer-sponsored
benefit plans. For a Participant who is regularly scheduled to work less than
full-time, Annual Base Salary is the reduced annual base salary applicable to
the less than full-time position.

(b) With respect to a Participant who is non-exempt, the hourly rate according
to the Employer’s payroll records in effect as of his or her Separation Date
multiplied by the number of hours the Eligible Employee is regularly scheduled
to work (up to a maximum of 2080 hours).

Annual Base Salary does not include bonuses, commissions, overtime pay, shift
pay, premium pay, lump sum merit increases, cost of living allowances, income
from stock options or other incentives under an Incentive Stock Plan of the
Employer (or the Parent or any of its subsidiaries), stock grants or other
incentives, or other pay not specifically included above.

2.2 “Base Pay Rate” means

(a) With respect to an Eligible Employee who is exempt, his/her annual base pay
according to the Employer’s payroll records in effect as of the date the
Eligible Employee is

 

1



--------------------------------------------------------------------------------

offered a Qualified Alternative Position or a Negotiated Job Offer. For an
Eligible Employee who is regularly scheduled to work less than full-time, annual
base pay is the reduced annual base pay to the less than full-time position.

(b) With respect to an Eligible Employee who is non-exempt, the hourly rate
according to the Employer’s payroll records in effect as of the date the
Eligible Employee is offered a Qualified Alternative Position or a Negotiated
Job Offer multiplied by the number of hours the Eligible Employee is regularly
scheduled to work (up to a maximum of 2080 hours).

Base Pay Rate is calculated without reduction for any contributions to
Employer-sponsored benefit plans. Base Pay Rate includes applicable shift pay
and premium pay but does not include bonuses, commissions, overtime pay, lump
sum merit increases, cost of living allowances, income from awards granted under
an Incentive Stock Plan of the Employer (or the Parent or its subsidiaries), or
other pay not specifically included above.

2.3 “Basic Life Insurance” means life insurance provided to an Eligible Employee
under a plan sponsored by Parent or a subsidiary of Parent equal to 1x “base
pay” as defined under the life insurance plan in which the Eligible Employee
participates, as it may be amended from time to time.

2.4 “Benefits Continuation Period” means the period of time, as set forth on
Schedule B-3, during which a Participant is eligible to receive Separation
Benefits, provided, however that the Participant may elect to end the period
earlier than indicated on Schedule B-3 by notifying the Employer’s health and
insurance plan administrator (i) within the later of thirty (30) days from the
Participant’s Separation Date or the date by which the Participant is provided
to review the Separation Letter so that the Benefit Continuation Period ends on
the date it would have otherwise begun, or (ii) during the Employer’s annual
open enrollment period for health and insurance benefits so that the Benefit
Continuation Period ends the following January 1 (provided that date is not
beyond the period set forth on Schedule B-3), or (iii) mid-year with a qualified
status change that otherwise permits the Participant to make a change to the
Participant’s healthcare coverage in accordance with the terms of the Employer’s
healthcare plan so that the Benefits Continuation Period ends on the date the
mid-year change would otherwise be effective under the terms of the Employer’s
healthcare plan (provided that date is not beyond the period set forth on
Schedule B-3).

2.5 “Change in Control” shall have the meaning set forth in the CIC Plan (and,
for avoidance of doubt, a valid amendment of that definition under the CIC Plan
shall constitute an amendment of this Plan without further action).

2.6 “CIC Plan” means the Merck & Co., Inc. Change in Control Separation Benefits
Plan, as amended and restated effective November 3, 2009, as amended by
Amendment One effective February 15, 2010 and as it may be further amended from
time to time, and any successor thereto.

2.7 “Claims Reviewer” means the Merck & Co., Inc. Employee Benefits Committee
(or its delegate) whose members are appointed by the Parent’s Executive Vice
President of Human Resources or his or her delegate; provided, however, for
Section 16 Officers, Claims Reviewer means the Compensation and Benefits
Committee of the Board of Directors of Parent or its delegate.

2.8 “Code” means the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------

2.9 “Complete Years of Continuous Service” means (a) for a Legacy Schering
Employee, a year from the Participant’s Most Recent Hire Date with a Legacy
Schering Entity to its anniversary, and thereafter from each anniversary to the
next, and (b) for a Legacy Merck Employee, a year from the Participant’s Most
Recent Hire Date with a Legacy Merck Entity to its anniversary, and thereafter
from each anniversary to the next.

2.10 “Continuous Service” means (a) for a Legacy Schering Employee, the period
of a Participant’s continuous employment with a Legacy Schering Entity
commencing on the Participant’s Most Recent Hire Date with a Legacy Schering
Entity and ending on the Separation Date as reflected on the Employer’s employee
database, and (b) for a Legacy Merck Employee, the period of a Participant’s
continuous employment with a Legacy Merck Entity commencing on the Participant’s
Most Recent Hire Date with a Legacy Merck Entity and ending on the Separation
Date as reflected on the Employer’s employee database. Notwithstanding anything
contained in this Plan to the contrary, employment with a Legacy Schering Entity
or a Legacy Merck Entity as an Excluded Person does not count as “Continuous
Service”.

2.11 “Eligible Employee” means (a) any regular full-time or regular part-time
employee of an Employer who is on the Employer’s normal U.S. payroll and as to
whom the terms and conditions of employment are not covered by a collective
bargaining agreement unless the collective bargaining agreement specifically
provides for coverage under the Plan; or (b) a U.S. Expatriate on an Employer’s
normal U.S. payroll.

The term “Eligible Employee” shall not include:

(i) an employee (x) who is a party to an employment agreement with the Employer
or with the Parent (or any of its subsidiaries) or (y) who is entitled, upon
termination of employment with the Employer, to separation, severance,
termination or other similar payments (1) under another plan or program
sponsored by the Employer or Parent (or any of its subsidiaries); or
(2) pursuant to a separate agreement with the Employer or Parent (or any of its
subsidiaries) or (z) who is a party to an agreement with the Employer or Parent
(or any of its subsidiaries) that provides that no payment or benefits are due
to the employee in connection with his or her termination of employment;
provided, however, in each case under the foregoing clauses (x), (y) and
(z) unless the plan, program or agreement expressly provides for benefits under
this Plan.

(ii) a participant in the CIC Plan (but this clause shall only apply during the
Protection Period (as defined in Section 8.1));

(iii) temporary employees (including college coops, summer employees, high
school coops, flexible workforce employees, post-doctorate research fellows and
any other such temporary classifications ) and/or employees called by the
Employer at any time for employment in the U.S. on a non-scheduled and
non-recurring basis, and who becomes an employee of the Employer only after
reporting to work for the period of time during which the person is working;

(iv) an Excluded Person;

(v) employees of a non-US subsidiary of an Employer (or who are dual employees
of a non-US subsidiary of an Employer) who are on assignment in the US;

 

3



--------------------------------------------------------------------------------

(vi) employees whose employment ends for any reason while on unapproved leaves
of absence;

(vii) employees whose employment ends for any reason while on approved leaves of
absence for a period equal to or more than six continuous months regardless of
the reason(s) for the leave excluding the following approved leaves of absence:
medical disability leaves, military leaves and family medical leaves under
federal or state family medical leave laws and excluding Grandfathered Legacy
Schering Employees;

(viii) employees whose employment ends for any reason while on approved leaves
of absence for medical disability for a period equal to or more than one year
excluding Grandfathered Legacy Schering Employees; and/or.

(ix) Grandfathered Legacy Schering Employees who have not been medically cleared
to return to work or who do not return to work within two years of their first
day absent.

For purposes of the foregoing clauses (vii) and (viii), a series of leaves of
absence is considered one continuous leave for purposes of calculating the
six-month or one-year requirement if the employee does not return to active
employment for any reason, including but not limited to because the employee’s
former position is unavailable and the employee is unable to secure a new
position.

Whether an individual is an Eligible Employee or not is determined as of the
date of his/her Termination due to Workforce Restructuring or for Rebadged
Employees as of the date of his/her termination of employment due to an
outsource transaction or for Grandfathered Legacy Schering Employees as of the
date of his/her Grandfathered Legacy Schering Termination.

2.12 “Employer” means individually and collectively, the entities identified on
Schedule A attached hereto.

2.13 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

2.14 “Excluded Person” means a person who (i) is an independent contractor, or
agrees or has agreed that he/she is an independent contractor, or (ii) has any
agreement or understanding with the Employer, or any of its affiliates that
he/she is not an employee or an Eligible Employee, or (iii) is employed by a
temporary or other employment agency, regardless of the amount of control,
supervision or training provided by the Employer or its affiliates, or (iv) is a
“leased employee” as defined under Section 414(n) of the Internal Revenue Code
of 1986, as amended, or (v) is not treated by the Employer as an employee for
purposes of withholding federal income taxes, regardless of any contrary
Internal Revenue Service, governmental or judicial determination relating to
such employment status or tax withholding. An Excluded Person is not eligible to
participate in the Plan even if a court, agency or other authority rules that
he/she is a common-law employee of the Employer or its affiliates.

2.15 “Grandfathered Legacy Schering Employees” means Legacy Schering Employees
who (i) were absent from work on December 31, 2011 on an approved medical leave
of absence and receiving disability benefits under an Employer-sponsored
disability plan and (ii) were notified on or prior to December 31, 2011 that
their position was scheduled to be eliminated.

 

4



--------------------------------------------------------------------------------

2.16 “Grandfathered Legacy Schering Termination” means the termination of
employment by the Employer of a Legacy Schering Employee who is medically
cleared to return to work within two years of his or her first day absent but
does not return to work within such time period because he or she is unable to
secure a Qualified Alternate Position.

2.17 “Legacy Merck Employee” means an Eligible Employee who on his or her
Separation Date is employed by an Employer that is a Legacy Merck Entity.

2.18 “Legacy Merck Entity” means a direct or indirect wholly owned subsidiary of
Merck Sharp & Dohme Corp.

2.19 “Legacy Schering Employee” means an Eligible Employee who on his or her
Separation Date is employed by an Employer that is a Legacy Schering Entity.

2.20 “Legacy Schering Entity” means a direct or indirect wholly owned subsidiary
of Parent excluding each Legacy Merck Entity and excluding Inspire
Pharmaceuticals, Inc.

2.21 “Misconduct” means conduct which includes (a) falsification of an
Employer’s or Parent’s records/misrepresentation; (b) theft; (c) acts or threats
of violence; (d) refusal to carry out assigned work; (e) unauthorized possession
of alcohol or illegal drugs on an Employer’s or Parent’s premises; (f) being
under the influence of alcohol or illegal drugs during work hours; (g) willful
intent to damage or destroy an Employer’s or Parent’s property; (h) violation of
the Parent’s “Our Values and Standards”; (i) acts of discrimination/harassment;
(j) conduct jeopardizing the integrity of the products of an Employer, Parent or
one or more of its subsidiaries; (k) violation of rules, policies, and/or
practices of an Employer or Parent; or (l) other conduct considered to be
detrimental to an Employer, the Parent or one or more of its subsidiaries.

2.22 “Most Recent Hire Date” means (a) for a Legacy Schering Employee, his or
her most recent hire date at a Legacy Schering Entity or an entity acquired by a
Legacy Schering Entity as reflected on the Employer’s employee data system, and
(b) for a Legacy Merck Employee, his or her most recent hire date at a Legacy
Merck Entity or an entity acquired by a Legacy Merck Entity as reflected on the
Employer’s employee data system. Notwithstanding the foregoing, the most recent
hire date for a Legacy Merck Employee who was employed by a Legacy Merck Entity
on December 31, 1997, transferred from that entity to Merial as of January 1,
1998, remained continuously employed by Merial through the date he or she
transferred employment from Merial to a Legacy Merck Entity and whose transfer
to a Legacy Merck Entity occurred between October 1, 2000 and June 1, 2001, is
his or her most recent hire date on the Employer’s employee data system at a
Legacy Merck Entity prior to his or her transfer to Merial.

2.23 “Negotiated Job Offer” means an offer of employment (or an offer of
continued employment) with a successor employer or outsource vendor the terms
and conditions of which are negotiated by an Employer, Parent or one of its
subsidiaries or affiliates and may include, among other things, a reduction in
Base Pay Rate.

2.24 “Offer Outside Geographic Parameters” means a Negotiated Job Offer that
results in the relocation of the Eligible Employee’s principal business location
(x) more than 50 miles from the Eligible Employee’s principal business location
at the time the Negotiated Job Offer is extended and not closer to the Eligible
Employee’s residence at that time or (y) more than 75 miles from the Eligible
Employee’s residence at the time the Negotiated Job Offer is extended and not
closer to the Eligible Employee’s residence at that time. Whether a work
location is more than 50 miles from an Eligible Employee’s principal business
location or more than 75 miles from an

 

5



--------------------------------------------------------------------------------

Eligible Employee’s residence (and in each case not closer to the Eligible
Employee’s residence) will be determined in accordance with the Employer’s
relocation policy as in effect from time to time. For Eligible Employees who are
field sales representatives/managers, the new principal business location is the
geographic workload center of the new geography as determined by the Employer in
its sole and absolute discretion.

2.25 “Outplacement Benefits” means benefits for outplacement counseling or other
outplacement services made available to a Participant as provided pursuant to
Section 4.4 of this Plan.

2.26 “Parent” means Merck & Co., Inc.

2.27 “Participant” means an Eligible Employee who has experienced a Termination
due to Workforce Restructuring and who has signed, and, if a revocation period
is applicable, not revoked, a Release of Claims in a form that is satisfactory
to the Employer in its sole and absolute discretion.

The term “Participant” shall also include, where and as applicable a Rebadged
Employee and a Grandfathered Legacy Schering Employee who has experienced a
Grandfathered Legacy Schering Termination, in each case, who has signed and, if
a revocation period is applicable, not revoked a Release of Claims in a form
that is satisfactory to the Employer in its sole and absolute discretion.

2.28 “Plan” means the Merck & Co., Inc., U.S. Separation Benefits Plan as set
forth herein, and as may be amended from time to time.

2.29 “Plan Administrator” means the Parent or its delegate.

2.30 “Plan Year” means the calendar year January 1 through December 31 on which
the records of the Plan are kept.

2.31 “Qualified Alternative Position” means a position with an Employer, the
Parent or any of its subsidiaries which does not result in either of the
following:

(i) a reduction in the Eligible Employee’s Base Pay Rate; or

(ii) relocation of the Eligible Employee’s principal business location (x) more
than 50 miles from the Eligible Employee’s principal business location
immediately prior to the relocation and not closer to the Eligible Employee’s
residence at that time or (y) more than 75 miles from the Eligible Employee’s
residence immediately prior to the relocation and not closer to the Eligible
Employee’s residence at that time.

Whether a work location is more than 50 miles from an Eligible Employee’s
principal business location or more than 75 miles from an Eligible Employee’s
residence (and in each case not closer to the Eligible Employee’s residence)
will be determined in accordance with the Employer’s relocation policy as in
effect from time to time. For Eligible Employees who are field sales
representatives/managers, the new principal business location is the geographic
workload center of the new geography as determined by the Employer in its sole
and absolute discretion.

 

6



--------------------------------------------------------------------------------

Whether a position is a Qualified Alternative Position shall be determined at
the time such position is offered or communicated to the Eligible Employee or to
the Grandfathered Legacy Schering Employee.

2.32 “Rebadged Employee” means an Eligible Employee whose employment with the
Employer is terminated by the Employer in connection with the outsourcing of
work by the Employer in a transaction with a third-party vendor where the
Eligible Employee is offered a Negotiated Job Offer and:

(a) (i) accepts the Negotiated Job Offer; or (ii) declines the Negotiated Job
Offer, provided the Negotiated Job Offer is not an Offer Outside Geographic
Parameters; and

(b) remains employed with the Employer through the date established by the
Employer as the employee’s Separation Date unless the Employer expressly waives
this provision.

Whether an Eligible Employee is a Rebadged Employee shall be determined by the
Employer or Parent in its sole discretion. An Eligible Employee shall not be
considered to be a Rebadged Employee if his or her employment with the Employer
(i) does not end as set forth in this Section 2.32 (ii) ends due to the
declination of a Negotiated Job Offer that is an Offer Outside Geographic
Parameters, or (iii) ends as a result of any of the events described in
Section 3.1(e).

For the avoidance of doubt, a Rebadged Employee shall not be considered to have
experienced a Termination due to Workforce Restructuring for purposes of the
Plan.

2.33 “Release of Claims” means the agreement that an Eligible Employee must
execute in order to become a Participant and to receive Separation Plan
Benefits, which shall be prepared by the Employer or the Parent and shall
contain such terms and conditions as determined by the Employer or the Parent,
including but not limited to a general release of claims, known or unknown, that
the Eligible Employee may have against the Employer (and the Parent and any of
its subsidiaries and/or affiliates), including claims related to the employment
and termination of employment of the Eligible Employee; such Release of Claims
may also contain, in the Employer’s or the Parent’s discretion, other terms and
conditions including, without limitation, cooperation in litigation,
non-disclosure, confidentiality, non-disparagement, non-solicitation and/or
non-competition provisions.

2.34 “Section 16 Officer” means an “officer” as such term is defined in Rule
16(a)-1(f) of the Securities Exchange Act of 1934 of the Parent who is also an
Eligible Employee of an Employer.

2.35 “Separation Benefits” means the benefits provided pursuant to Sections 4.2
and 4.3 of this Plan.

2.36 “Separation Date” means the Eligible Employee’s last day of employment with
the Employer due to a Termination due to Workforce Restructuring or, in the case
of a Rebadged Employee, due to the outsourcing transaction. The Separation Date
of an Eligible Employee who dies prior to his or her scheduled Separation Date
but after he or she was notified of a scheduled Separation Date shall be deemed
to have occurred on the day before his/her date of death. For Grandfathered
Legacy Schering Employees, “Separation Date” means the last day of employment
with the Employer due to a Grandfathered Legacy Schering Termination.

2.37 “Separation Pay” means the cash benefit payable under this Plan pursuant to
Section 4.1 or to a Rebadged Employee pursuant to Section 4.5.

 

7



--------------------------------------------------------------------------------

2.38 “Separation Plan Benefits” means, collectively, Separation Pay, Separation
Benefits and Outplacement Benefits.

2.39 “Termination Due to Non-Performance” means a termination of an Eligible
Employee’s employment as determined and caused by the Employer due to the
Eligible Employee’s failure to perform his or her job assignments in a
satisfactory manner.

2.40 “Termination due to Workforce Restructuring” means the termination of an
Eligible Employee’s employment as determined and caused by the Employer due to:

 

  (a) the elimination of an Eligible Employee’s job;

 

  (b) organizational changes; or

 

  (c) a general reduction of the workforce.

Whether an Eligible Employee’s job is eliminated is determined by the Employer
but excludes the maintenance of the position with the elimination of a part-time
or job share arrangement or other flexible work arrangement.

Organizational changes are determined by the Employer and include the following
actions: discontinuance of operations, location closings, corporate
restructuring but exclude a reduction in job title, grade or band level, Base
Pay Rate, short term incentive opportunity (e.g., cash bonuses under any bonus
or incentive plan or program of the Parent), long-term incentive compensation
opportunity, equity compensation opportunity and/or other forms of remuneration
of an Eligible Employee with or without a change in the Eligible Employee’s job
duties where such reduction is due to (i) a general change in the Employer’s or
the Parent’s compensation framework as it applies to similarly situated Eligible
Employees, (e.g., a change in the general compensation framework applicable to
similar jobs with the Employer, or an identifiable segment of the Employer such
as a subsidiary, division or department); (ii) an action to align the Eligible
Employee with the Employer’s or the Parent’s compensation and career framework
as it applies to similarly situated Eligible Employees; or (iii) a demotion or
other action taken as a result of the Eligible Employee’s performance or
behaviors.

An Eligible Employee shall not be considered to have incurred a Termination due
to Workforce Restructuring if his or her employment with the Employer (i) does
not end due to this Section 2.40 (a), (b) or (c) or (ii) ends as a result of any
of the events described in Section 3.1(d).

For the avoidance of doubt with respect to outsourcing transactions, (x) an
Eligible Employee whose employment with the Employer is terminated by the
Employer in connection with the outsourcing of work by the Employer in a
transaction with a third-party vendor where the individual is offered a
Negotiated Job Offer and declines the Negotiated Job Offer because it is an
Offer Outside Geographic Parameters, is considered to have incurred a
Termination due to Workforce Restructuring provided his or her employment with
the Employer does not end as a result of any of the events described in
Section 3.1 (d), and (y) a Rebadged Employee shall not be considered to have
experienced a Termination due to Workforce Restructuring for purposes the Plan.

2.41 “U.S. Expatriate” means a U.S. citizen or individual with U.S. Permanent
Resident status who is employed by the Employer and on assignment outside the
U.S. and who is not an Excluded Person.

 

8



--------------------------------------------------------------------------------

SECTION 3

ELIGIBILITY FOR BENEFITS

3.1 Eligibility.

(a) An Eligible Employee will be eligible for Separation Plan Benefits described
in Section 4 (excluding Section 4.5) when he/she experiences a Termination due
to Workforce Restructuring. A Grandfathered Legacy Schering Employee will be
eligible for Separation Plan Benefits described in Section 4 (excluding
Section 4.5) if he or she experiences a Grandfathered Legacy Schering
Termination. Separation Plan Benefits shall be provided under this Plan to an
Eligible Employee who experiences a Termination due to Workforce Restructuring
or to a Grandfathered Legacy Schering Employee who experiences a Grandfathered
Legacy Schering Termination, in each case only if the Eligible Employee or
Grandfathered Legacy Schering Employee has executed and, if a revocation period
is applicable, not revoked a Release of Claims in a form satisfactory to the
Employer or Parent in its sole and nonreviewable discretion. An Eligible
Employee or a Grandfathered Legacy Schering Employee who has executed and, if a
revocation period is applicable, not revoked a Release of Claims is a
Participant.

(b) A Rebadged Employee will be eligible for Separation Pay described in
Section 4.5. Separation Pay shall be provided under this Plan to a Rebadged
Employee only if the Rebadged Employee has executed and, if a revocation period
is applicable, not revoked a Release of Claims in a form satisfactory to the
Employer or Parent in its sole and nonreviewable discretion. A Rebadged Employee
who has executed and, if a revocation period is applicable, not revoked a
Release of Claims is a Participant. A Rebadged Employee is not eligible for
Separation Benefits or Outplacement Benefits.

(c) An Eligible Employee who is a Legacy Merck Employee will also be entitled to
receive those pension benefits set forth in Schedule D (Change in
Control/Pension) and retiree healthcare and life insurance benefits set forth in
Schedule E (Change in Control/Retiree Healthcare and Life Insurance) if (i) a
Change in Control has occurred and (ii) within two years thereafter, the
Eligible Employee’s employment with the Employer (or successor employer) is
terminated by the Employer (or successor employer) for any reason other than for
Misconduct, death or “Permanent Disability” (as such term is defined in the CIC
Plan).

(d) Notwithstanding anything herein to the contrary, an Eligible Employee shall
not be considered to have incurred a Termination due to Workforce Restructuring
under the Plan if his or her employment ends as a result of any of the following
events:

(i) a divestiture of a subsidiary, division or other identifiable segment of the
Employer or Parent or a transfer of the Eligible Employee to a joint venture or
other business entity in which the Employer or the Parent directly or indirectly
will own some outstanding voting or other ownership interest, in each case where
either

(x) the Eligible Employee is offered and accepts, or continues in, a Negotiated
Job Offer; or

(y) the Eligible Employee is offered and declines a Negotiated Job Offer, unless
the Negotiated Job Offer is an Offer Outside Geographic Parameters with the
acquiring entity or vendor;

(ii) the Employer’s decision to outsource work to a third-party vendor where the
Eligible Employee is a Rebadged Employee;

 

9



--------------------------------------------------------------------------------

(iii) the Eligible Employee’s voluntary resignation for any reason including
after reaching early or normal retirement age under the retirement plan
applicable to the Eligible Employee;

(iv) a termination for Misconduct;

(v) death (unless the Eligible Employee is not a Grandfathered Legacy Schering
Employee and dies after he/she has been notified of his/her scheduled Separation
Date but before the Separation Date occurs and a valid Release of Claims is
executed by the Eligible Employee’s estate) in which case the Eligible
Employee’s Separation Date shall be deemed to have occurred on the day before
his/her date of death;

(vi) the Eligible Employee terminating employment with the Employer prior to the
date identified as the date the employee would experience a Termination due to
Workforce Restructuring unless the Employer expressly agreed to waive this
provision;

(vii) failure by the Eligible Employee (other than a Legacy Schering
Grandfathered Employee) to return to work at the Employer (or the Parent or any
of its subsidiaries) for any reason, including, but not limited to the Eligible
Employee’s failure to secure a position at the Employer (or the Parent or any of
its subsidiaries) upon a return from a leave of absence for any reason; or

(viii) failure by a Legacy Schering Grandfathered Employee to return to work at
the Employer (or the Parent or any of its subsidiaries) within two years of his
or her first day absent due to disability; or

(ix) the Eligible Employee’s decision to decline a Qualified Alternative
Position for any reason (including, but not limited to because the employee is a
part-time employee and is offered a full-time position, is a shift-worker and
the position offered is on a different shift or has a job share or other
flexible work arrangement and the position offered is not a job share or does
not include a flexible work arrangement) that is offered to the Eligible
Employee prior to the Eligible Employee’s Separation Date; or

(x) the Eligible Employee’s decision to accept an alternate position with the
Employer, Parent or any of its subsidiaries (whether or not the position is a
Qualified Alternative Position) and to later decline it; or

(xi) Termination Due to Non-Performance.

(e) Notwithstanding anything herein to the contrary, an Eligible Employee shall
not be considered to be a Rebadged Employee under the Plan if his or her
employment ends as a result of any of the following events:

(i) a divestiture of a subsidiary, division or other identifiable segment of the
Employer or Parent or a transfer of the Eligible Employee to a joint venture or
other business entity in which the Employer or the Parent directly or indirectly
will own some outstanding voting or other ownership interest;

(ii) the Employer’s decision to outsource work to a third-party vendor where the
Eligible Employee is offered a Negotiated Job Offer and declines it because it
is an Offer Outside Geographic Parameters;

(iii) the Eligible Employee’s voluntary resignation for any reason including
after reaching early or normal retirement age under the retirement plan
applicable to the Eligible Employee;

(iv) a termination for Misconduct;

 

10



--------------------------------------------------------------------------------

(v) death (unless the Eligible Employee is not a Grandfathered Legacy Schering
Employee and dies after he/she has been notified of his/her scheduled Separation
Date but before the Separation Date occurs and a valid Release of Claims is
executed by the Eligible Employee’s estate) in which case the Eligible
Employee’s Separation Date shall be deemed to have occurred on the day before
his/her date of death;

(vi) the Eligible Employee terminating employment with the Employer prior to the
date identified by the Employer as the Separation Date unless the Employer
expressly agreed to waive this provision;

(vii) failure by the Eligible Employee (other than a Legacy Schering
Grandfathered Employee) to return to work at the Employer (or the Parent or any
of its subsidiaries) for any reason, including, but not limited to the Eligible
Employee’s failure to secure a position at the Employer (or the Parent or any of
its subsidiaries) upon a return from a leave of absence for any reason;

(viii) failure by a Legacy Schering Grandfathered Employee to return to work at
the Employer (or the Parent or any of its subsidiaries) within two years of his
or her first day absent due to disability; or

(ix) Termination Due to Non-Performance.

3.2 Termination of Eligibility for Benefits. A Participant shall cease to
participate in the Plan, and all Separation Plan Benefits shall cease upon the
occurrence of the earliest of:

(a) Termination of the Plan prior to, or more than two years following, a Change
in Control;

(b) Inability of the Employer to pay Separation Plan Benefits when due;

(c) Completion of payment to the Participant of the Separation Plan Benefits for
which the Participant is eligible; and

(d) The Claims Reviewer’s determination, in its sole discretion, of the
occurrence of the Eligible Employee’s Misconduct, regardless of whether such
determination occurs before or after the Eligible Employee’s Separation Date,
unless the Claims Reviewer determines in its sole discretion that Misconduct
shall not cause the cessation of Separation Plan Benefits in a particular case.

 

11



--------------------------------------------------------------------------------

SECTION 4

BENEFITS

4.1 Separation Pay. Separation Pay shall be payable under this Plan to a
Participant who is not a Rebadged Employee as set forth on Schedules B-1 and
B-2, respectively. The terms of Schedule B-1 and Schedule B-2 are hereby fully
incorporated into and shall be considered as part of Section 4 of this Plan. For
Separation Pay payable under this Plan to a Rebadged Employee, see Section 4.5
of this Plan.

4.2 Medical and Dental Benefits

(a) A Participant who is covered under any of the Employer’s group active
medical and dental plans as of his or her Separation Date shall be provided the
opportunity to elect to continue such active coverage, as it may be amended from
time to time, in accordance with the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985, Section 4980B of the Code, and Section 601,
et seq., of ERISA (“COBRA”) and in accordance with the Employer’s regular COBRA
coverage payment practices, at active employee rates, as the same may be changed
from time to time, for his or her Benefits Continuation Period, as determined in
accordance with Schedule B-3. The terms of such Schedule B-3 are hereby fully
incorporated into and shall be considered as part of Section 4 of this Plan.

(b) A Participant who does not elect to continue active medical and/or dental
coverage in accordance with COBRA shall not be eligible for active medical
and/or dental benefit continuation coverage at active employee rates during his
or her Benefits Continuation Period nor will he or she be eligible to continue
such active coverage during the COBRA continuation period at the full COBRA
premium.

(c) A Participant who, prior to his or her Separation Date, had elected no
active medical or dental coverage under the applicable medical or dental plan
will not be permitted to change from no medical and/or dental coverage to
coverage as a result of a Termination due to Workforce Restructuring or a
Grandfathered Legacy Schering Termination.

(d) Provided the Participant elects to continue coverage under COBRA, active
medical and dental continuation coverage, as it may be amended from time to
time, at active rates shall begin on the first day of the month coincident with
or following the Participant’s Separation Date and shall end on the last day of
the month in which the Benefits Continuation Period ends, provided the
Participant pays the required contributions for coverage in the time and manner
required under COBRA. If the Participant fails to pay the required contributions
for coverage in the time and manner required under COBRA, or the Participant
elects to terminate active medical and/or dental coverage, coverage will end as
of the last day of the month for which the contribution was paid and it will not
be reinstated. If the Participant is eligible to participate in the retiree
medical and/or retiree dental plan of an Employer (or Parent) as of his or her
Separation Date, see Section (e) below.

(e) If, as of his or her Separation Date, a Participant is eligible to
participate in a retiree medical or retiree dental plan of an Employer (or
Parent), then he or she (i) shall be eligible to continue active medical and
dental benefits in accordance with this Section 4.2 and, (ii) following the
completion of the Benefits Continuation Period, shall be eligible for retiree
medical and/or retiree dental benefits under the terms of retiree medical and/or
retiree dental plan applicable to such Participant, as they may be amended from
time to time. If a Participant is not eligible to

 

12



--------------------------------------------------------------------------------

continue active medical and/or dental coverage during the Benefits Continuation
Period (e.g., because the Participant had no active coverage on his/her
Separation Date or he/she failed to timely elect continuation coverage under
COBRA) or the Participant’s active medical and/or dental coverage ends during
the Benefits Continuation Period (for any reason, including non-payment), the
Participant cannot enroll for medical and/or dental coverage as a retiree until
the end of the Benefits Continuation Period. If the Participant elects to end
the Benefits Continuation Period earlier than the period set forth on Schedule
B-3 as permitted in Section 2.4, all active medical and/or dental benefit
coverage that the Participant would otherwise have been eligible to receive
during the maximum Benefits Continuation Period will be permanently and
irrevocably forfeited. A Participant cannot be covered as an active employee and
as a retiree (even under the retiree no coverage option) in a medical and/or
dental plan of an Employer (or Parent) during the same period. Legacy Schering
Employees are not eligible for retiree dental coverage.

(f) If, as of his or her Separation Date, a Participant is not eligible to
participate in a retiree medical or retiree dental plan of an Employer (or
Parent), then following the completion of the Benefits Continuation Period
(provided coverage has not terminated prior thereto for any reason, including
failure to pay the required contribution) he or she may be eligible to continue
coverage in effect at the end of the Benefits Continuation Period for the
remaining COBRA period, if any, in accordance with COBRA by paying the full
COBRA premium.

(g) Rebadged Employees are not eligible for continuation of active medical and
dental benefits at active contribution rates during the Benefits Continuation
Period described in this Section 4.2.

4.3 Life Insurance Benefits

(a) A Participant shall be eligible to continue Basic Life Insurance coverage at
no cost to the Participant during his or her Benefits Continuation Period, as
determined in accordance with Schedule B-3, subject to and in accordance with
the terms of the applicable life insurance plan as they may be amended from time
to time. The Participant is responsible for paying applicable tax on imputed
income, if any, for Basic Life Insurance coverage during his or her Benefits
Continuation Period. The terms of such Schedule B-3 are hereby fully
incorporated into and shall be considered as part of Section 4 of this Plan.

(b) Basic Life Insurance coverage shall end on the last day of the month in
which the Benefits Continuation Period ends. If the Participant elects to end
the Benefits Continuation Period earlier than the period set forth on Schedule
B-3 as permitted in Section 2.4, all Basic Life Insurance coverage that the
Participant would otherwise have been eligible to receive during the maximum
Benefits Continuation Period will be permanently and irrevocably forfeited.

(c) Rebadged Employees are not eligible for the life insurance benefits
described in this Section 4.3.

4.4 Outplacement Benefits. Benefits for outplacement counseling or other
outplacement services, as set forth in Schedule C, will be made available to a
Participant. The terms of such Schedule C are hereby fully incorporated into and
shall be considered as part of Section 4 of this Plan. Outplacement benefits
shall be provided in kind; cash shall not be paid in lieu of outplacement
benefits nor will Separation Pay be increased if a Participant declines or does
not use the outplacement benefits. Rebadged Employees are not eligible for
outplacement benefits described in this Section 4.4.

 

13



--------------------------------------------------------------------------------

4.5. Separation Pay for Rebadged Employees. A Rebadged Employee who is a
Participant shall be eligible for Separation Pay under this Plan in an amount
equal to 50% of the Separation Pay that would be payable had he or she
experienced a Termination due to Workforce Restructuring.

For the avoidance of doubt, a Rebadged Employee shall not be eligible for any
Separation Plan Benefits other than the Separation Pay described in this
Section 4.5.

4.6 Reduction of Benefits. Notwithstanding anything in this Plan to the
contrary, a Participant’s Separation Pay (including Separation Pay described in
Section 4.5) and Separation Benefits, if applicable, shall be reduced by:

(a) any amount the Plan Administrator reasonably concludes the Participant owes
the Employer (or the Parent or any subsidiary or affiliate of the Parent)
including, without limitation, unpaid bills under the corporate credit card
program, and for vacation used, but not earned;

(b) any severance or severance type benefits that the Employer (or the Parent or
any subsidiary or affiliate of the Parent) must pay to a Participant under
applicable law;

(c) where permitted by law, any payments received by the Participant pursuant to
state workers compensation laws;

(d) short-term disability benefits where state law does not permit Separation
Pay to be offset from short-term disability benefits (or where the Employer in
its sole and absolute discretion determines it is administratively easier for
the Employer to reduce Separation Pay by short- term disability benefits in lieu
of reducing short-term disability benefits by Separation Pay).

Notwithstanding anything in the Plan to the contrary, a Participant’s Separation
Pay (including Separation Pay described in Section 4.5) and Separation Benefits
are not meant to duplicate pay and benefits provided by the Employer (or the
Parent or any of its subsidiaries) in connection with any Participant’s
Termination due to Workforce Restructuring or in connection with a Participant’s
termination due to the outsourcing of work to a third-party vendor, including
pay and benefits under the federal Worker Adjustment Retraining and Notification
Act and any state or local equivalent (collectively the “WARN Act”). If the Plan
Administrator determines that a Participant is entitled to WARN Act damages or
WARN Act notice, the Plan Administrator in its sole and absolute discretion may
reduce the Participant’s Separation Pay and Separation Benefits under the Plan
by the WARN Act damages or pay and benefits after receiving WARN Act notice, but
not below $500, with the remaining Separation Pay and Separation Benefits
provided to the Participant in accordance with the terms of the Plan in
satisfaction of the Participant’s WARN Act notice rights or damages. In all
other cases, Separation Pay paid under the Plan in excess of $500 will be
treated as having been paid to satisfy any WARN Act damages, if applicable.

 

14



--------------------------------------------------------------------------------

SECTION 5

FORM AND TIMING OF BENEFITS; FORFEITURE

AND REPAYMENT OF BENEFITS

5.1 Form and Time of Payment

(a) Except as otherwise provided in subsection (b), Separation Pay, less taxes
and applicable deductions shall be paid in a lump sum as soon as practicable
after the Participant’s Termination due to Workforce Restructuring (or in the
case of a Rebadged Employee, after termination of employment due to the
outsourcing transaction) and the expiration of any period during which the
Participant may consider, sign and, if a revocation period is applicable, revoke
the Release of Claims, but in no event later than March 15 of the calendar year
following the year of a Participant’s Separation Date.

(b) If it is determined by the Employer or Parent in its discretion, that
(i) the Participant is, as of his or her Separation Date, a “specified employee”
(as such term is defined in Section 409A(2)(B) of the Code); and (ii) the
Separation Pay payable pursuant to the terms of the Plan constitutes
nonqualified deferred compensation that would subject the Participant to
“additional tax” under Section 409A(a)(1)(B) of the Code (the “409A Tax”), then
the payment of Separation Pay will be postponed to the first business day of the
seventh month following the Separation Date or, if earlier, the date of the
Participant’s death.

5.1 Taxes. Separation Pay payable under this Plan shall be subject to the
withholding of appropriate federal, state and local taxes.

Notwithstanding anything in this Plan to the contrary, the Employer or Parent
will take such actions as it deems necessary, in its sole and absolute
discretion, to avoid the imposition of a 409A Tax at such time and in such
manner as permitted under Section 409A of the Code, including, but not limited
to, reducing or eliminating benefits and changing the time or form of payment of
benefits.

5.3 Forfeiture of Benefits. The Employer reserves the right, in its sole and
absolute discretion, to cancel all Separation Plan Benefits and seek the return
of Separation Pay in the event a Participant engages in any activity that the
Employer considers detrimental to its interests (or the interests of the Parent
or any of its subsidiaries) as determined by the Parent’s Executive Vice
President and General Counsel and the Parent’s Executive Vice President, Human
Resources. Activities that the Employer considers detrimental to its interest
(or the interests of the Parent or any of its subsidiaries) include, but are not
limited to:

(a) breach of any obligations of the Participant’s terms and conditions of
employment;

(b) making false or misleading statements about the Employer, the Parent or any
of its subsidiaries or their products, officers or employees to competitors,
customers, potential customers of the Employer, the Parent or any of its
subsidiaries or to current or former employees of the Employer, the Parent or
any of its subsidiaries; and

(c) breaching any terms of the Release of Claims, including any non-solicitation
or non-competition provisions, if applicable.

 

15



--------------------------------------------------------------------------------

5.4 Cessation of Separation Pay and Separation Benefits. Separation Pay,
Outplacement Benefits and Separation Benefits shall cease in the event a
Participant is rehired by the Employer, the Parent or one of its subsidiaries or
affiliates other than Telerx Marketing, Inc.

5.5 Return of Separation Pay. Upon the occurrence of an event described in
Section 5.3. or 5.4 of this Plan, the Participant shall repay to the Employer
that portion of the lump sum amount that would not have been paid had the
Separation Pay been paid in weekly installments from the Participant’s
Separation Date. If the Participant receives short-term disability benefits from
the Employer after his or her Separation Date, the Employer reserves the right
to seek repayment by the Participant of that portion of the Separation Pay that
would not have been paid in accordance with Section 4 6 had the Separation Pay
been paid in installments.

5.6 Death of Participant. If a Participant dies following his or her Separation
Date and a valid Release of Claims was signed by the Participant or is signed by
the Participant’s estate then

(a) any unpaid Separation Pay will be paid to the Participant’s estate; and

(b) if the Participant was eligible to continue medical and/or dental coverage
during the Benefits Continuation Period on the Participant’s date of death and
the Participant’s surviving dependents were covered under the Participant’s
medical and dental coverages (other than coverages applicable to retirees and
their dependents) on that date, they may continue such active coverage for the
balance of the Benefits Continuation Period, provided they continue to remain
eligible dependents and they pay the applicable contributions at active employee
rates, as they may change from time to time, to continue coverage. Thereafter,
if, as of his or her Separation Date, such Participant (i) was eligible to
participate in a retiree medical or retiree dental plan of an Employer (or
Parent), then following the completion of the Benefits Continuation Period,
surviving eligible dependents shall be eligible for retiree medical and/or
retiree dental benefits under the terms of retiree medical and/or retiree dental
plan applicable to such Participant, as may be amended from time to time, or
(ii) was not eligible to participate in a retiree medical or retiree dental plan
of an Employer (or Parent), then following the completion of the Benefits
Continuation Period the surviving dependents may be eligible to continue
coverage in effect at the end of the Benefits Continuation Period for the
remaining COBRA period, if any, in accordance with COBRA by paying the full
COBRA premium. Legacy Schering Employees and their surviving dependents are not
eligible for retiree dental. Medical and dental coverage under this Section 5.6
(b) shall be subject to and in accordance with the terms of the applicable plans
as they may be amended from time to time.

The Separation Date of an Eligible Employee who dies prior to his or her
scheduled Separation Date but after he or she was notified of a scheduled
Separation Date shall be deemed to have occurred on the day before his/her date
of death.

 

16



--------------------------------------------------------------------------------

SECTION 6

PLAN ADMINISTRATION

6.1 Plan Administrator. Parent or its delegate is the Plan Administrator for
purposes of ERISA.

6.2 Powers and Duties of Plan Administrator. The Plan Administrator or its
delegate shall have the full discretionary power and authority to: (i) construe
and interpret the Plan (including, without limitation, supplying omissions from,
correcting deficiencies in, or resolving inconsistencies or ambiguities in, the
language of the Plan); (ii) determine all questions of fact arising under the
Plan, including questions as to eligibility for and the amount of benefits;
(iii) establish such rules and regulations (consistent with the terms of the
Plan) as it deems necessary or appropriate for administration of the Plan;
(iv) delegate responsibilities to others to assist in administering the Plan;
and (v) perform all other acts it believes reasonable and proper in connection
with the administration of the Plan. The Plan Administrator or its delegate
shall be entitled to rely on the records of the Employer in determining any
Participant’s entitlement to and the amount of benefits payable under the Plan.
Any determination of the Plan Administrator or its delegate, including
interpretations of the Plan and determinations of questions of fact, shall be
final and binding on all parties.

With respect to determining claims and appeals for benefits under this Plan, the
Claims Reviewer (and its delegate) shall be deemed to be the delegate of the
Plan Administrator and shall have all of the powers and duties of the Plan
Administrator described above.

6.3 Additional Discretionary Authority. The Plan Administrator may, upon written
approval of the Parent’s Executive Vice President, Human Resources (written
approval of the Compensation and Benefits Committee of the Board of Directors of
the Parent or its delegate with respect to Section 16 Officers), take the
following actions under the Plan:

(a) grant some, all or any portion of the benefits under this Plan to an
employee who would not otherwise be eligible for such benefits under Section 3
above;

(b) waive the requirement set forth in Section 3 for any individual Eligible
Employee or group of Eligible Employees to execute a Release of Claims; and

(c) grant additional Separation Plan Benefits to a Participant.

 

17



--------------------------------------------------------------------------------

SECTION 7

CLAIMS AND APPEALS PROCEDURES

7.1 Claims.

(a) Any request or claim for benefits under the Plan must be filed by a claimant
or the claimant’s authorized representative within 60 days after the date the
event occurs that the claimant alleges gives rise to the claimant’s claim.

(b) Any request or claim for benefits under the Plan shall be deemed to be filed
when a written request made by the claimant or the claimant’s authorized
representative addressed to the Claims Reviewer at the address below is received
by the Claims Reviewer.

Claims Reviewer for the Separation Benefits Plan

c/o Secretary of the Merck & Co., Inc. Employee Benefits Committee

Merck & Co., Inc.

One Merck Drive, WS3B-35

P.O. Box 100

Whitehouse Station, NJ 08889-0100

The claim for benefits shall be reviewed by, and a determination shall be made
by, the Claims Reviewer, within the timeframe required for notice of adverse
benefit determinations described below.

(c) The Claims Reviewer shall provide written or electronic notification to the
claimant or the claimant’s authorized representative of any “adverse benefit
determination.” Such notice shall be provided within a reasonable time but not
later than 90 days after the receipt by the Claims Reviewer of the claimant’s
claim, unless the Claims Reviewer determines that special circumstances require
an extension of time for processing the claim. If the Claims Reviewer determines
that an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant before the expiration of the
initial 90-day period indicating the special circumstances requiring an
extension and the date by which the Claims Reviewer expects to render the
benefit determination. No extension can exceed 90 days from the end of the
initial 90-day period (i.e., 180 days from the receipt of the claim by the
Claims Reviewer) without the consent of the claimant or the claimant’s
authorized representative.

(d) An “adverse benefit determination” is a denial, reduction, or termination
of, or a failure to provide or make payment (in whole or part) for a benefit,
including one that is based on a determination of a claimant’s eligibility to
participate in the Plan.

(e) The notice of adverse benefit determination shall be written in a manner
calculated to be understood by the claimant and shall:

(i) set forth the specific reasons for the adverse benefit determination;

(ii) contain specific references to Plan provisions on which the determination
is based;

(iii) describe any material or information necessary for the claim for benefits
to be allowed and an explanation of why such information is necessary; and

 

18



--------------------------------------------------------------------------------

(iv) describe the Plan’s appeal procedures and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination
on review.

7.2 Appeals of Adverse Benefit Determinations.

(a) Any request to review the Claims Reviewer’s adverse benefit determination
under the Plan must be filed by a claimant or the claimant’s authorized
representative in writing within 60 days after receipt by the claimant of
written notification of adverse benefit determination by the Claims Reviewer. If
the claimant or the claimant’s authorized representative fails to file a request
for review of the Claims Reviewer’s adverse benefit determination in writing
within 60 days after receipt by the claimant of written notification of adverse
benefit determination, the Claims Reviewer’s determination shall become final
and conclusive.

(b) Any request to review an adverse benefit determination under the Plan shall
be deemed to be filed when a written request is made by the claimant or the
claimant’s authorized representative addressed to the Employee Benefits
Committee at the address below is received by the Secretary of the Employee
Benefits Committee.

Merck & Co., Inc. Employee Benefits Committee

c/o Secretary Employee Benefits Committee

Merck & Co., Inc.

One Merck Drive, WS3B-35

P. O. Box 100

Whitehouse Station, NJ 08889-0100

(c) If the claimant or the claimant’s authorized representative timely files a
request for review of the Claims Reviewer’s adverse benefit determination as
specified in this Section 7.2, the Employee Benefits Committee shall re-examine
all issues relevant to the original adverse benefit determination taking into
account all comments, documents, records, and other information submitted by the
claimant or the claimant’s authorized representative relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. Any such claimant or his or her duly authorized
representative may:

(i) upon request and free of charge have reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits; whether an item is relevant shall be determined by the Employee
Benefits Committee in accordance with 29 CFR 2560.503-1 (m)(8); and

(ii) submit in writing any comments, documents, records, and other information
relating to the claim for benefits.

(d) The Claims Reviewer shall provide written or electronic notice to the
claimant or the claimant’s authorized representative of its benefit
determination on review. Such notice shall be provided within a reasonable time
but not later than 60 days after the receipt by the Claims Reviewer of the
claimant’s request for review, unless the Claims Reviewer determines that
special circumstances require an extension of time for processing the request
for review. If the Claims Reviewer determines that an extension of time for
processing is required, written notice of the extension shall be furnished to
the claimant before the expiration of the initial 60-day period indicating the
special circumstances requiring an extension and the date by which the Claims
Reviewer expects to render the benefit determination. No extension can exceed 60
days from the end of the initial 60-day period (i.e., 120 days from the date the
request for review is received by

 

19



--------------------------------------------------------------------------------

the Claims Reviewer) without the consent of the claimant or the claimant’s
authorized representative.

(e) If the claimant’s appeal is denied, the notice of adverse benefit
determination on review shall be written in a manner calculated to be understood
by the claimant and shall:

(i) set forth the specific reasons for the adverse benefit determination on
review;

(ii) contain specific references to Plan provisions on which the benefit
determination is based;

(iii) contain a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits; whether an
item is relevant shall be determined by the Claims Reviewer in accordance with
29 CFR 2560.503-1 (m)(8); and

(iv) include a statement of the claimant’s right to bring a civil action under
section 502(a) of ERISA.

 

20



--------------------------------------------------------------------------------

SECTION 8

AMENDMENT AND TERMINATION

8.1 Amendment and Termination.

(a) Except as otherwise set forth in subsection (b) below, Parent or its
delegate has the right to amend, suspend or terminate the Plan at any time
without prior notice to or the consent of any employee; provided, however, that
amendments that apply only to Section 16 Officers must also be approved by the
Compensation and Benefits Committee of the Board of Directors of Parent or its
delegate. No such amendment shall give the Employer or Parent the right to
recover any amount paid to a Participant prior to the date of such amendment.
Any such amendment, however, may cause the cessation and discontinuance of
payments of Separation Plan Benefits to any person or persons under the Plan.

(b) Except to the extent required by applicable law, for the entirety of the
Protection Period, the material terms of the Plan, including this Section 8.1,
shall not be modified in any manner that is materially adverse to a Qualifying
Participant.

(c) Parent or any such successor to Parent, shall pay all legal fees and related
expenses (including the costs of experts, evidence and counsel) reasonably and
in good faith incurred by a Qualifying Participant if the Qualifying Participant
prevails on his or her claim for relief in an action (x) by the Qualifying
Participant claiming that the provisions of this Section 8.1 have been violated
(but, for the avoidance of doubt, excluding claims for plan benefits in the
ordinary course) and (y) if applicable, by the Employer, Parent or its successor
to enforce post-termination covenants against the Qualifying Participant.

(d) Definitions. For purposes of this Section 8.1:

(i) “Protection Period” shall mean the period beginning on the date of the
Change in Control and ending on the second anniversary of the date of the Change
in Control; and

(ii) “Qualifying Participant” shall mean an individual who is an Eligible
Employee or a Participant as of the date immediately prior to the Change in
Control.

 

21



--------------------------------------------------------------------------------

SECTION 9

GENERAL PROVISIONS

9.1 Unfunded Obligation. Separation Plan Benefits provided under this Plan shall
constitute an unfunded obligation of the Employer. Payments shall be made, as
due, from the general funds of the Employer. This Plan shall constitute solely
an unsecured promise by the Employer to pay such benefits to Participants to the
extent provided herein.

9.2 Applicable Law. It is intended that the Plan be an “employee welfare benefit
plan” within the meaning of Section 3(1) of ERISA, and the Plan shall be
administered in a manner consistent with such intent. The Plan and all rights
thereunder shall be governed and construed in accordance with ERISA and, to the
extent not preempted by federal law, with the laws of the state of New Jersey,
wherein venue shall lie for any dispute arising hereunder.

9.3 Severability. If any provision of this Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts of this Plan, but this Plan shall be construed and enforced as if said
illegal or invalid provision had never been included herein.

9.4 Employment at Will. Nothing contained in this Plan shall give an employee
the right to be retained in the employment of the Employer or shall otherwise
modify the employee’s at will employment relationship with the Employer. This
Plan is not a contract of employment between the Employer and any employee.

9.5 Heirs, Assigns, and Personal Representatives. The Plan shall be binding upon
the heirs, executors, administrators, successors, and assigns of the parties,
including each Participant, present and future.

9.6 Payments to Incompetent Persons, Etc. Any benefit payable to or for the
benefit of a minor, an incompetent person or other person incapable of
receipting therefore shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Employer, Parent, the Plan
Administrator, the Claims Administrator and all other parties with respect
thereto.

9.7 Lost Payees. Benefits shall be deemed forfeited if the Plan Administrator is
unable to locate a Participant to whom Separation Plan Benefits are due. Such
Separation Plan Benefits shall be reinstated if application is made by the
Participant for the forfeited Separation Plan Benefits within one year of the
Participant’s Separation Date and while the Plan is in operation.

 

22



--------------------------------------------------------------------------------

SCHEDULE A

List of participating Employers:

All U. S. direct and indirect wholly owned subsidiaries of Merck & Co. Inc.
excluding the following:

Comsort, Inc.

Inspire Pharmaceuticals, Inc.

Telerx Marketing, Inc.

 

23



--------------------------------------------------------------------------------

SCHEDULE B-1

Separation Pay for Participants with a

Separation Date Occurring in 2012

Amount of Separation Pay in weeks (Annual Base Salary divided by 52)

 

Complete

Years of

Continuous

Service at

Separation Date

   BAND / LEGACY GRADE LEVEL*    Band 200
(M10–M14; A;
Non-Exempt)    Band 300
(M07–M09; B)    Band 500/400
(M04–M06; D2/D1/C)    Band 800-600
(M01–M03; 0/D4/D3) 0    10    12    18    26 1    10    12    18    41 2    10
   12    18    45 3    10    12    18    47 4    10    12    20    49 5    12   
14    22    51 6    14    16    24    53 7    16    18    26    55 8    18    20
   28    57 9    20    22    30    59 10    22    24    32    61 11    24    26
   34    63 12    26    28    36    65 13    28    30    38    67 14    30    32
   40    69 15    32    34    42    71 16    34    36    44    73 17    36    38
   46    75 18    38    40    48    77 19    40    42    50    78 20    42    44
   52    78 21    44    46    54    78 22    46    48    56    78 23    48    50
   58    78 24    50    52    60    78 25    52    54    62    78 26    54    56
   64    78 27    56    58    66    78 28    58    60    68    78 29    60    62
   70    78 30    62    64    72    78 31    64    66    74    78 32    66    68
   76    78 33    68    70    78    78 34    70    72    78    78 35    72    74
   78    78 36    74    76    78    78 37    76    78    78    78 38+    78   
78    78    78

 

* If a Participant’s Separation Date occurs on or after the effective date of
the band, pathway and level assigned to the Participant under Merck’s new
Compensation and Career Framework but before January 1, 2013, the number of
weeks of Separation Pay will be equal to the higher of (a) the number of weeks
corresponding to the band assigned to the Participant under Merck’s Compensation
and Career Framework as of his or her Separation Date, and (b) the number of
weeks corresponding to the Participant’s legacy company grade immediately
preceding the Participant’s conversion to the new framework, each as determined
by the Parent in its sole and absolute discretion.

 

24



--------------------------------------------------------------------------------

SCHEDULE B-2

Separation Pay for Participants with a

Separation Date Occurring on or after January 1, 2013

Amount of Separation Pay in weeks (Annual Base Salary divided by 52)

 

Complete

Years of

Continuous

Service at

Separation

Date

   BAND LEVEL    Band 200    Band 300    Band 400    Band 500    Band 600   
Band 700/800 0    10    12    18    24    26    26 1    10    12    18    24   
32    40 2    10    12    18    24    32    40 3    10    12    18    24    32
   40 4    10    12    18    24    32    40 5    12    14    20    26    34   
42 6    14    16    22    28    36    44 7    16    18    24    30    38    46 8
   18    20    26    32    40    48 9    20    22    28    34    42    50 10   
22    24    30    36    44    52 11    24    26    32    38    46    54 12    26
   28    34    40    48    56 13    28    30    36    42    50    58 14    30   
32    38    44    52    60 15    32    34    40    46    54    62 16    34    36
   42    48    56    64 17    36    38    44    50    58    66 18    38    40   
46    52    60    68 19    40    42    48    54    62    70 20    42    44    50
   56    64    72 21    44    46    52    58    66    74 22    46    48    54   
60    68    76 23    48    50    56    62    70    78 24    50    52    58    64
   72    78 25    52    54    60    66    74    78 26    54    56    62    68   
76    78 27    56    58    64    70    78    78 28    58    60    66    72    78
   78 29    60    62    68    74    78    78 30    62    64    70    76    78   
78 31    64    66    72    78    78    78 32    66    68    74    78    78    78
33    68    70    76    78    78    78 34    70    72    78    78    78    78 35
   72    74    78    78    78    78 36    74    76    78    78    78    78 37   
76    78    78    78    78    78 38+    78    78    78    78    78    78

 

25



--------------------------------------------------------------------------------

SCHEDULE B-3

MEDICAL / DENTAL AND LIFE INSURANCE CONTINUATION

 

COMPLETE YEARS OF

CONTINUOUS SERVICE AT

SEPARATION DATE

   BENEFITS
CONTINUATION PERIOD < 5    26 weeks 5 – 9.9    39 weeks 10 – 19.9    52 weeks
20+    78 weeks

 

26



--------------------------------------------------------------------------------

SCHEDULE C

OUTPLACEMENT BENEFITS

 

BAND / GRADE LEVEL*

  

BENEFIT

  

DURATION

Band 200

(M10 – M14; A; Non-Exempt)

   Individual Career Transition Seminar and Counseling   

•      2 day Milestones Seminar

 

•      Up to six (6) individual follow-up consulting sessions

 

•      3 months access to Career Resource Network

Band 300

(M07/M08/M09; B)

   Career Assistance Program    3 Months

Band 400

(M05/M06; D1/C)

   Career Transition Service    6 Months

Band 600/500

(M03/M04; O1/D4/D3/D2)

   Executive Service    12 Months

Band 800/700

(M01/M02; O4/O3/O2)

   Senior Executive Service    12 Months

 

* If a Participant’s Separation Date occurs on or after the effective date of
the band, pathway and level assigned to the Participant under Merck’s new
Compensation and Career Framework but before January 1, 2013, the number of
weeks of Separation Pay will be equal to the higher of (a) the number of weeks
corresponding to the band assigned to the Participant under Merck’s Compensation
and Career Framework as of his or her Separation Date, and (b) the number of
weeks corresponding to the Participant’s legacy company grade immediately
preceding the Participant’s conversion to the new framework, each as determined
by the Parent in its sole and absolute discretion.

The Outplacement Benefits are provided through a third party vendor. The vendor
and/or the programs may change from time to time.

 

27



--------------------------------------------------------------------------------

SCHEDULE D (Change in Control/Pension)

Description of Change-in-Control Benefits under the

MSD Salaried Retirement Plan (the “MSD Pension Plan”)

This Schedule describes benefits under the MSD Pension Plan and the Supplemental
Plan provided to an Eligible Employee under the Plan if such Eligible Employee
signs and returns the release of claims in use under the CIC Plan.

I. If an Eligible Employee’s employment is terminated in circumstances entitling
him or her to the benefits provided in Section 3(c) of the Plan:

1. For an Eligible Employee who is a Legacy Merck Employee and who participates
in the MSD Pension Plan and on his or her Separation Date is not at least age 55
with at least ten years of Credited Service under the Pension Plan but would
attain at least age 50 and have at least ten years of Credited Service under the
Pension Plan within two years following the date of the Change in Control
(assuming continued employment during the entirety of such two-year period),
then the Eligible Employee shall be deemed to be eligible for a subsidized early
retirement benefit under the Pension Plan commencing no earlier than age 55
based on his or her Credited Service under the MSD Pension Plan accrued as of
his or her Separation Date.

2. For an Eligible Employee who is a Legacy Merck Employee and participates in
the MSD Pension Plan and on his or her Separation Date is not at least age 65
but would attain at least age 65 within two years following the date of the
Change in Control without regard to years of Credited Service (assuming
continued employment during the entirety of such two-year period), then the
Eligible Employee shall be deemed to be eligible for a benefit unreduced for
early commencement under the MSD Pension Plan commencing as soon after his or
her Separation Date that he or she elects to commence to receive benefits.

3. For an Eligible Employee who is a Legacy Merck Employee who participates in
the MSD Pension Plan and on his or her Separation Date is not eligible for the
“Rule of 85 Transition Benefit” (as such term is defined in the MSD Pension
Plan) but would have been eligible for the Rule of 85 Transition Benefit within
two years following the date of the Change in Control (assuming continued
employment during the entirety of such two-year period), then the Eligible
Employee shall be deemed to be eligible for the Rule of 85 Transition Benefit
upon commencement of his or her pension benefit under the Pension Plan.

II. The benefits described in this Schedule D shall be payable from the MSD
Pension Plan and, to the extent that such benefits cannot be paid from the MSD
Pension Plan the Employer may, to the extent it deems necessary or appropriate
(including to comply with applicable law and to preserve grandfathered status of
arrangements subject to Section 409A of the Code), cause such benefits to be
paid under a Supplemental Plan or under new arrangements or from the Employer’s
general assets.

 

28



--------------------------------------------------------------------------------

SCHEDULE E (Change in Control/Retiree Healthcare and Life Insurance)

Description of Change-in-Control Benefits under the MSD Medical Plan for
Nonunion Employees

and the MSD Dental Plan for Nonunion Employees (which plans are part of the MSD
Medical,

Dental and Long-Term Disability Plan for Nonunion Employees) (the “Health Plan”)
and the

MSD Group Term Life and Optional Insurance Plan (the “Life Insurance Plan”)

This Schedule describes benefits under the Health Plan and the Life Insurance
Plan provided to an Eligible Employee under the Plan if such Eligible Employee
signs and returns the release of claims in use under the CIC Plan.

I. If an Eligible Employee’s employment is terminated in circumstances entitling
him or her to the benefits provided in Section 3(c) of the Plan:

(1) If the Eligible Employee is eligible to participate in the Health Plan and
on his or her Separation Date is not at least age 55 with the requisite amount
of service with an Employer to satisfy the requirements to be considered a
retiree under the Health Plan but would attain at least age 50 and meet the
service requirements to be considered a retiree under the Health Plan within two
years following the date of the Change in Control (assuming continued employment
during the entirety of such two-year period), then the Eligible Employee shall
be eligible for retiree healthcare benefits under the Health Plan on his or her
Separation Date on the same terms and conditions applicable to salaried
U.S.-based employees of the Employer whose employment terminated the last day of
the month prior to the Eligible Employee’s Separation Date who were treated as
retirees under the Health Plan as of that date.

(2) If the Eligible Employee is eligible to participate in the Health Plan and
on his or her Separation Date is not either at least age 65 or at least age 55
with the requisite amount of service with an Employer to satisfy the
requirements to be considered a retiree under the Life Insurance Plan but would
attain at least age 65 or at least age 50 and meet the service requirements to
be considered a retiree under the Life Insurance Plan within two years following
the date of the Change in Control (assuming continued employment during the
entirety of such two-year period), then the Eligible Employee shall be eligible
for retiree life insurance benefits under the Life Insurance Plan on his or her
Separation Date on the same terms and conditions applicable to salaried
U.S.-based employees of the Employer whose employment terminated the last day of
the month prior to the Eligible Employee’s Separation Date who were treated as
retirees under the Life Insurance Plan as of that date.

II. MSD may, to the extent it deems necessary or appropriate (including to
comply with applicable law and to preserve grandfathered status of arrangements
subject to Section 409A of the Code), cause the benefits set forth in this
Schedule E to be provided from insured arrangements, or pursuant to new
arrangements, individual arrangements or otherwise.

 

29